       Case: 1:19-cr-00132-SL Doc #: 28 Filed: 10/22/19 1 of 2. PageID #: 173




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:19-CR-132
                                                    )
                Plaintiff,                          )   JUDGE SARA LIOI
                                                    )
        v.                                          )
                                                    )
 HARGIS HALL,                                       )   JOINT MOTION TO CONTINUE BOND
                                                    )   HEARING
                Defendant.                          )


       The parties hereby jointly move the Court to continue the bond hearing set for tomorrow.

Part of the basis for the motion is Defendant’s father’s health condition. Defense counsel has

gathered some records, but counsel understand that the condition at issue has just recently

changed, and counsel will need additional time to gather records on the current condition.

       The parties have conferred, and would request that the Court set the hearing for a time in

the range of November 4-7, 2019, or on a date convenient for the Court thereafter.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Elliot Morrison
                                                         Elliot Morrison (OH: 0091740)
                                                         Assistant United States Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3919
                                                         (216) 522-7499 (facsimile)
                                                         Elliot.Morrison@usdoj.gov

                                                        and
       Case: 1:19-cr-00132-SL Doc #: 28 Filed: 10/22/19 2 of 2. PageID #: 174



                                                        DEFENDANT

                                                         /s/ Rhonda L. Kotnik
                                                         RHONDA L. KOTNIK (OH: 0077345)
                                                         333 S. Main St Ste 401
                                                         330-253-5533
                                                         rhondalkotnik@gmail.com
                                                         Counsel for Defendant


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this day October 22, 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Elliot Morrison
                                                        Elliot Morrison
                                                        Assistant U.S. Attorney




                                                   2
